Boslaugh, J.
The defendants appeal from a judgment of the district court approving the transfer of plaintiff’s land from School District No. 303 of Thayer County, Nebraska, to School District No. 8 of Jefferson County, Nebraska. The defendants Uher, Mussman, and Jezl are resident taxpayers in District No. 303. District No. 303 was non-accredited at the time the transfer was approved by the freeholders’ board under subsection (2) of section 79-403, R. S. Supp., 1967.
The defendants contend that the judgment must be reversed because the plaintiffs failed to prove in the district court that the notice required by statute was given prior to the hearing before the freeholders’ board. Copies of the notice and of the proof of publication appear in the transcript filed in the district court but were not offered or received in evidence in the district court.
In Everts v. School Dist. No. 16, 175 Neb. 310, 121 N. W. 2d 487, this court held that where proof of the notice required by section 79-403, R. S. Supp., 1961, does not appear in the bill of exceptions, the action of the board granting the transfer requested will be held void for want of jurisdiction.
It is unnecessary to consider the other assignments of error. The judgment of the district court is reversed and the cause remanded with directions to dismiss the action.
Reversed and remanded with directions.